By the Court

Lumpkin, J.,
delivering the opinion.
Was the sheriff liable to account to the plaintiff for the money collected by him ? Is he excused by the facts set forth in his return, in response to the rule?
Of course the defendant cannot be called upon a second time to pay the debt. Either the plaintiff or the sheriff must sustain the loss. The sheriff voluntarily assumes the responsibilities of his office. ■ Amongst the rest, if he lose money which he has collected, he must account for it. The plaintiff has no option. He is compelled to entrust to the sheriff the collection of his debt. He has no choice.
It is conceded, and the books show it, that by the English law, the sheriff is liable. We see nothing in our statutes or the condition of the country to excuse him. His mode of keeping money was very insecure, to say the least of it. An accidental fire would have consumed it. Thieves did break through and steal, without doing any act of violence, or even disturbing the slumbers of the officer. It was the least he *630could have done to keep an iron safe, or some secure place, for the preservation and protection of money and the valuable papers constantly in his custody.
Judgment reversed.